                           UNITED STATES DISTRICT COURT
                                             for the
                                  Southern District of the Indiana

United States of America                 )
         v.                              )                       Case No. 1:07CR00065-001
Emory Young                              )                       USM No. 04736-028

                                                                 Pro Se
Date of Original Judgment: 06/25/2008                            Defendant’s Attorney
Date of Previous Reduction: 01/16/2019

          Order on Motion for Sentence Reduction Pursuant to the First Step Act of 2018

Upon motion of ‫ ܈‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the attorney for the
Government, or ‫ ܆‬the Court for a reduced sentence based on the statutory penalties which were modified
by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections
2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s offense was committed.
Having considered such motion, and taking into account the First Step Act of 2018,

IT IS ORDERED that the motion is:

‫ ܈‬DENIED ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment (as
reflected in the last judgment issued) of.

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

Previous Sentence Imposed: 240 months              Amended Sentence:
Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term:
Previous Underlying Sentence Imposed:              Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

‫ ܆‬Conditions of supervised release set forth in judgment are to remain in effect.
‫ ܆‬Conditions of supervised release set forth in judgment are to remain in effect, with the following
modifications:

III. ADDITIONAL COMMENTS:

The First Step Act has no impact on Mr. Young’s sentence and therefore the Court does not have any
legal authority to modify or reduce his sentence at this time.

IT IS SO ORDERED.
                                                         _______________________________
              9/18/2019
Order Date: _________________
                                                           SARAH EVANS BARKER, JUDGE
                                                           United States District Court
Distribution:                                              Southern District of Indiana

Counsel of record via CM/ECF

Emory S. Young, 04736-028, Federal Correctional Institution, P.O. Box 33, Terre Haute, IN 47808
